DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/02/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 06-08, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 1/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 11-12, directed to method of imprinting is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a deformation unit configured to deform the mold by applying a force to the mold by bring a contact portion into contact with the mold held at the holding surface; and 
a drive unit configured to move…in a direction vertical to the holding surface to change a relative position…in the direction vertical to the holding surface, 
wherein the drive unit changes a position where the contact portion of the deformation unit comes into contact with the mold so as to apply the force to the mold in the a direction vertical to the holding surface...”
Meaning the drive unit changes the relative position of the mold and the contact portion of the deformation unit to apply a force in a direction vertical to the holding surface in response to information about the opposing surface of the mold surface held by the holding unit.
The closest prior art of record, Kono (US 2012/0061875 A1), discloses an imprint apparatus (Figures 1-2; paragraph 0021) comprising: a holding unit (chuck 111) configured to hold the mold with a holding surface making contact with a first surface of the mold (S1 in Figures 1-2; paragraph 0025); a deformation unit (deformation controller 404 in combination is configured to deform the template by applying a stress to the template); and a drive unit configured to move at least one of the mold held by the holding unit and the deformation unit to change a relative position between the mold held by the holding unit and the deformation unit (paragraphs 0087, 0092-0094; each of the contact members are configured to be movable individually).  However, Kono neither teaches nor suggests the drive unit is configured to move either the mold or the deformation unit in a direction vertical to the holding surface so as to change a position where the contact portion of the deformation unit apples a force to the mold in a direction vertical to the holding surface.
Another prior art, Seki (US 2006/0279022 A1), is referenced for disclosing a deformation unit of an imprint apparatus (actuators 7900 in Figures 7A-7B) configured to apply a force to the mold held at a holding surface to deform the mold (paragraphs 0081, for applying an external force from side surface of the mold).  The imprint apparatus comprises a sized adjusting member (2010 in Figures 2, 7A) so as to allow molds of varying thicknesses (paragraphs 0073-0080) without causing breakage to the mold from the force of the deformation unit onto a thinner mold (paragraph 0015).  Hence, the driving unit is able to change a position where the deformation unit applies a force to the mold in a direction vertical to the first surface mold to account for molds of varying thicknesses to prevent breakage of molds.
Applicant argues, see Pages 06-08, the combination of Kono and Seki fails to teach or suggest changing a relative position between the mold and the actuation in the direction vertical to the contact surface as claimed in the current invention.  Specifically, Applicant notes the template chuck sandwiches the template vertically between the first and second bodies 401 and 402 to hold the template…applies stress to the side surface of the template through the contact members.  Hence, taking Figure 11 into account, the relative position between the deformation unit and the mold does not change in a direction vertical to the contact surface of the mold.  With respect to the contact members being moveable vertically or laterally, Kono discloses said movement is enabled by providing the contact member (402) with a protrusion to be inserted within a recess of the mold contact surface.  Hence, deformation of the mold is controlled by driving the contact member laterally (paragraphs 0092, 0094).  With respect to Seki, Applicant argues the prior art also neither teaches nor suggest changing a relative position between the mold and the actuator in the direction vertical to the contact surface; specifically pointing to Figure 7A showing the actuator (7900) applying a force parallel to the contact surface; Examiner also agrees.  As discussed above, the imprint apparatus of Seki enables molds of varying thickness to be process.  However, this is accomplished using a sized adjusting member (2010 in Figures 2, 7A) to adjust the position of the mold with respect to the actuator (e.g. the actuator remains fixed).  While it could be conceivable to omit the sized adjusting member in lieu of adjusting the vertical position of the actuator to account for various mold thickness, the broadest reasonable interpretation does not mean the broadest possible interpretation.  As 
Claims 2-10 are allowable at least for depending on claim 1.
Claims 11 and 12 are allowable for requiring in the corresponding method:
“…by moving at least one of the mold held by the molding or a contact portion configured to come into contact with the mold to apply a force to the mold in a direction vertical to the holding surface and by thereby changing a relative position between the mold held by the molding and the contact portion in the direction vertical to the holding surface based on information about a height of a second surface on an opposite side of the first surface of the mold held with the holding surface, changing a position where the contact portion comes into contact with the mold to apply the force to the mold in the direction vertical to the holding surface...”
Meaning the mold of the contact portion where a force is applied to the mold is moved to change a relative position in the vertical direction between said points of reference.  Hence, claims 11 and 12 incorporate all the allowable limitations of claim 1 above and are allowable for the same reasons as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/11/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748